— In an action by a subcontractor (Action No. 2), inter alia, to recover the amount owing to it from the funds received by the prime contractor, the parties cross-appeal from an order of the Supreme Court, Nassau County, dated February 6, 1980, which, inter alia, confirmed the Referee’s report and directed plaintiff to pay $3,125 of the Referee’s fee of $3,875. Order modified, on the facts, by substituting “$3,000” for “$3,875.00” in the second decretal paragraph, and “$2,250” for “$3,125” in the third decretal paragraph. As so modified, order affirmed, without costs or disbursements. The fee awarded to the Referee was excessive to the extent indicated. Lazer, J.P., Gibbons, Gulotta and Cohalan, JJ., concur.